AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case.



     -----------------
                                       UNITED STATES DISTRICT COURT
                                                                  ------'--------------i
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                  V.                                      (For Offenses Committed On or After November 1, 1987)
             ANTONIO CERDA-ANDALON (1)


                                                                          R an V. Fraser

USM Number                        74967-298
                                                                          Defendant's Attorney
                                                                                                                                                      -
                                                                                                                     ·DEC 12 2019
• -
THE DEFENDANT:                                                                                              CLERK, U.S. DISTRICT COURT
IZI pleaded guilty to count(s)           One of the Information                                        SOIJTl-11:f,;N C)IS 1 t~1CT OF C UFOi'<I\JIA
                                       ---------~== ======tf:l s:::::=:!:=
D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is a~judged guilty of such count(s), which involve the following offerise(s):

    Title and Section     I Nature of Offense                                                           Count
    8:1324(A)(2)(B)(lii) - Bringing In Aliens Without Presentation                                      1




                                                                                                                                      ./
                                                                                                                                  .._,/
    The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D   The defendant has been found not guilty on count(s)

D   Count(s)                                                         is        dismissed on the motion of the United States.

IZI Assessment : $100.00 - waived


IZI JVTA Assessment*: $5000.00 - waived

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                     D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                          HON. LA         Y ALAN BURNS
                                                                          CHIEF UNITED STATES.DISTRICT JUDGE
.
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

       DEFENDANT:              Antonio Cerda-Andalon (1)                           Judgment - Page 2 of 2
       CASE NUMBER:            3: 19-CR-0283 9-LAB

                                                          PROBATION
    The defendant is hereby sentenced to probation for a term of:
    five (5) years


                                        SPECIAL CONDITIONS OF SUPERVISION

      •    Do not enter the United States illegally.

      •    The defendant must not commit another federal, state or local crime.

      II




                                                                                  3: 19-CR-02839-LAB
